DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,6,11,16, 5,10,15,20 are objected to because of the following informalities:  
In claims 1,6,11,16 It is not clear whether “a first HARQ codebook and a second HARQ codebook is corresponding /associated with one PDSCH or different PDSCHs. Examiner believes they are associated with different PDSCHs if the HARQ codebooks are  configured with separated feedbacks. 
In claims 5, 10,15,20 Examiner believes “a serving cell for a HARQ-ACK codebook is counted two times where a first time corresponds to the first CORESET and a second time corresponds to the second CORESET” is objected to because it is not described in the specification.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-3,6-8,11-13,16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,11,16 of U.S. Patent No. 11,018,811. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claims 1,6,11,16 the patent ‘811 discloses in claims 1,2, 6,11,16 a method performed by a base station comprises transmitting to a UE information for indicating a joint feedback or a separate feedback; in case the information indicates the separate feedback, receiving a HARQ-ACK transmission for a first cell and a HARQ-ACK for a second cell  separately; in case the information indicates the join feedback, receiving a HARQ-ACK transmission associated with combined information on PUCCH. The patent further discloses in claim 2 transmitting to the UE the DCI indicating timing offsets that indicates the uplink timing of the HARQ-ACK transmission (CORESET with Index value).

In claims 2,7,12,17 the patent discloses in claim 1 receiving a HARQ-ACK transmission for a first cell and a HARQ-ACK for a second cell separately on PUCCH. The patent further discloses in claim 2 transmitting to the UE the DCI indicating timing offsets that indicates the uplink timing of the HARQ-ACK transmission (CORESET with Index value) (HARQ is transmitted in PUCCH to a first TRP associated with CORESET).
IN claims 3,8,13,18 the Patent discloses in claim 1 in case the information indicates the separate feedback, receiving a HARQ-ACK transmission for a first cell and a HARQ-ACK for a second cell  separately. The patent further discloses in claim 2 transmitting to the UE the DCI indicating timing offsets that indicates the uplink timing of the HARQ-ACK transmission (CORESET with Index value).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Medles (US Pub. 2019/0253196) in view of El Hamss et al. (US Pub.2021/0184801).
In claims 1,6,11,16 Medles discloses a method performed by a terminal in a wireless communication system, the method comprising:
receiving information configuring a feedback of acknowledgement/negative
acknowledgement (ACK/NACK) as a separate feedback or a joint feedback (see par[0024,0022] a UE is configured to determine whether to multiplex HARQ ACK information (join feedback) or generate only the HARQ ACK and transmits the single HARQ-ACK corresponding to the PDSCH reception ( separate feedback) on the PUCCH);
generating a first hybrid automatic repeat request acknowledgement (HARQ-

 in case that the joint feedback is configured, HARQ-ACK information bits by concatenating the first HARQ-ACK codebook followed by the second HARQ-
ACK codebook (see par[0023] the UE generates 240 bits of full HARQ-ACK codebook for the HARQ feedback when the UE multiplexes the HARQ-ACK feedback) and
transmitting the HARO-ACK information bits in a physical uplink control channel (PUCCH) (see par[0022] the UE is configured to transmit HARQ-ACK feedback  on PUCCH).
Medles does not specifically disclose generating a HARQ codebook corresponding to a Coreset with an index value. 
El Hamss et al. discloses in par[0081] the Ue determines timing of HARQ ACK for a transport block is based on a control resource set CORESET, time of DCI with respect to slot index/ symbol index of the DCI (generating a HARQ codebook corresponding to a Coreset with an index value).  Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of El Hamss et al. 
In claims 4,9,14,19 Medles discloses wherein physical downlink control channel
(PDCCH) monitoring occasions (see par[0021] the UE monitors for a plurality of PDCCH occasions to see if there is any DCI for the UE) for the first CORESET are indexed prior to PDCCH monitoring occasions for the second CORESET (see Par[0021] the network node uses the DCI to schedule radio resources for PDSCH (CORESET) so the UE may determine whether to transmit HARQ-ACK according to the monitoring result).
In claims 2,7,12,17 Medles discloses wherein the HARQ-ACK information bits are
transmitted in the PUCCH, to a first transmission and reception point (TRP) associated
with the first CORESET (see par[0022-0023] the UE transmits HARQ-ACK feedback of 240 bits (see par[0023]) to the network node on PUCCH in a slot indicated by a value of a PDSCH-to-HARQ feedback timing indicator) or a second TRP associated with the second CORESET.
In claims 3,8,13,18 the combination of Medles and El Hamss et al. has disclosed in claims 1,6,11,16 above the transmitting, in case that the separate feedback is configured, the first HARQ- ACK codebook based on downlink control information (DCI) associated with the first CORESET; and transmitting, in case that the separate feedback is configured, the second HARQ-ACK codebook based on DCI associated with the second CORESET.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lei ( US Pub.2021/0306113; Method and Apparatus for Transmitting HARQ-ACK Feedback on Unlicensed Spectrum).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413